Citation Nr: 0800193	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder as secondary to residuals of service-connected 
prostate cancer.

2.  Whether the reduction of the disability evaluation from 
100 percent to 20 percent effective September 1, 2003 for the 
service-connected residuals of carcinoma of the prostate 
gland was proper, to include entitlement to an evaluation in 
excess of 20 percent, to include on the basis of loss of 
control of the rectal sphincter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to March 
1961, from June 1961 to June 1967, and from August 1976 to 
December 1982, with reserve component service thereafter.  
This case initially came before the Board of Veterans' 
Appeals (Board) from on appeal from rating decisions rendered 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2004, the Board 
Remanded the veteran's claim for service connection for a 
bilateral hip disorder.  

The Board also Remanded the veteran's disagreement with the 
propriety of the reduction of the disability evaluation for 
service-connected prostate cancer from 100 percent to 20 
percent.  This claim was Remanded to the RO for issuance of a 
statement of the case (SOC).  Following the RO's issuance of 
the SOC addressing the propriety of the reduction and 
assigned evaluation in November 2005, the veteran submitted a 
timely substantive appeal as to the reduction from 100 
percent to 20 percent for prostate cancer and appealed for 
assignment of an evaluation in excess of 20 percent.  The 
Board has interpreted the issue on appeal as listed on the 
title page of this decision.

In his October 2005 statement, the veteran states that he 
noticed that the statement of the case (SOC) issued in 
October 2005 did not address his claim that an evaluation in 
excess of 20 percent for residuals of prostate cancer was 
warranted on the basis of rectal incontinence.  The Board 
notes that the veteran's June 2003 substantive appeal 
referenced "loss of sphincter control" as a symptom 
warranting an evaluation in excess of 20 percent for 
residuals of prostate cancer.  The October 2005 statement 
expresses dissatisfaction with the RO's failure to either 
consider a separate grant of service connection or an 
increased evaluation under 38 C.F.R. § 4.115b, Diagnostic 
Code 7528, for rectal residuals of his treatment for prostate 
cancer.  Hence, the Board does have jurisdiction over the 
veteran's claim that the RO has failed to fairly evaluate the 
residuals of his treatment for prostate cancer on the basis 
of all residuals.  See Velez v. West, 11 Vet. App. 148, 157-
58 (1998) (providing that NOD may not only express 
dissatisfaction with a RO decision but also with the RO's 
failure to adjudicate a pending claim).  The veteran is 
entitled to an SOC addressing this claim.  Manlincon v. West, 
12 Vet. App. 238 (1999).

The claim for service connection for rectal incontinence as 
residual to service-connected prostate cancer is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Medical opinion establishes that the veteran's current 
hip pain is due to trochanteric bursitis, and that this 
disorder is not due to radiation therapy used to treat the 
veteran's prostate cancer.

2.  Service connection for residuals of prostate cancer was 
granted, and a schedular 100 percent evaluation was assigned, 
effective from October 1998, by a rating decision issued to 
the veteran in June 2000; an April 2001 rating decision 
advised the veteran that the 100 percent rating for prostate 
cancer under treatment was not considered permanent and was 
subject to future review.

3.  Following an October 2002 VA examination which 
demonstrated that there was no local reoccurrence of prostate 
cancer and no metastasis of prostate cancer, in January 2003, 
the RO issued a proposal to reduce the rating for residuals 
of prostate cancer from 100 percent to a lower level, as 
required by the terms of the diagnostic code, since the 
veteran's treatment through surgery, radiation, and 
chemotherapy had been completed.  

4.  Reduction of the veteran's disability rating for prostate 
cancer from 100 percent to 20 percent was formally 
implemented, effective from September 1, 2003, by a June 2003 
rating decision.

5.  Prior to January 10, 2005, the veteran reported daytime 
urinary frequency of every two hours, and some daytime and 
nighttime dribbling or leakage of urine, occasional nighttime 
leakage of urine, requiring the veteran to carry a change of 
clothes and requiring an absorbent pad when away from home, 
and urinary incontinence at night with medications such as 
muscle relaxants.
 
6.  From January 10, 2005, the veteran has reported nighttime 
incontinence averaging five times per week, daytime 
incontinence up to four times daily, requiring use of an 
absorbent pad when the veteran leaves home; the veteran 
avoids continuous use of a pad because of skin irritation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip 
disorder as secondary to or as residuals to service-connected 
prostate cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2007).

2.  The criteria for reduction of a 100 percent evaluation 
were met, and the criteria for restoration of a 100 percent 
rating for residuals of prostate cancer are not met.  38 
C.F.R. §§ 3.105(e), 4.115b, DC 7528 (2007).

3.  The criteria for an increased disability evaluation from 
20 percent to 40 percent, for residuals of prostate cancer 
evaluation, but no higher evaluation, are met from January 
10, 2005, but no earlier.  38 U.S.C.A. §§ 1155, 5013A, 5106, 
5107 (West 2002 &. Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.115b, DC 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected prostate 
cancer, including radiation therapy for the prostate cancer, 
damaged his hips, causing the current disorder and pain.  He 
contends that he still has so many residuals of his prostate 
cancer that the schedular 100 percent evaluation for active 
treatment of a malignant neoplasm of the genitourinary system 
should not have been reduced, or, if reduction of his 
evaluation was proper, the 20 percent evaluation assigned 
does not adequately reflect the current severity of his 
residuals of the cancer.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the procedures applicable to reduction from a 
total (100 percent) rating to a lesser rating under 38 C.F.R. 
§ 4.115b, are specified in that rating code, and required the 
schedular reduction to be conducted in accordance with 
38 C.F.R. § 3.105.  Section 3.105(e) sets forth procedural 
requirements for reductions in disability compensation 
ratings.  When a reduction is anticipated, the beneficiary 
must be notified of the proposed reduction, with notice of 
the reasons for the proposed reduction.  Further, the 
beneficiary must be allowed a period of at least 60 days to 
submit additional evidence to show that the rating should not 
be reduced.  After the allotted period, if no additional 
evidence has been submitted, final rating action will be 
taken and the rating will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating expires.  38 C.F.R. § 3.105(e).  

When these procedures are applicable, VA must comply with 
those provisions rather than the notice and duty provisions 
in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 
325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) 
(defining evidence which may be used in such determinations); 
see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)) (standards for review of evidence).  Therefore, no 
further discussion of the VCAA as to this issue is required.  

As to the claim for service connection for a hip disorder, 
and the claim for an evaluation in excess of 20 percent, VA's 
duty to notify the veteran was met through a letter issued by 
the Appeals Management Center in June 2004.  the June 2004 
letter advised the veteran of the evidence that is necessary 
to substantiate a claim for service connection; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  In particular, a 
September 2004 letter specifically advised the veteran to 
submit any evidence in his possession.  Moreover, the veteran 
demonstrated that he understood the types of evidence needed 
to substantiate both the claims addressed in this 
adjudication when he submitted August 2004 and October 2005 
statements which explained his beliefs as to the etiology of 
his hip disorder and the severity of the current residuals of 
the service-connected prostate cancer, and the veteran 
submitted evidence, including statements from individuals.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA examination was provided as to the claim for service 
connection for a disorder of the hips, and VA clinical 
records relevant to the claim for an evaluation in excess of 
20 percent for residuals of prostate cancer.  


The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's VA 
treatment records, and clinical records have been sought from 
each of the private providers identified by the veteran.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

1.  Entitlement to service connection for a hip disorder

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection shall be awarded when a disability is proximately 
due to or the result of a service- connected disease or 
injury.  38 C.F.R. § 3.310. 

The veteran contends that his hips began hurting while he 
underwent treatment for his service-connected prostate 
cancer.  He stated his belief that the radiation therapy he 
had to undergo for the service-connected prostate cancer 
caused his arthritis of the hips to flare up.  

In its May 2004 Remand, the Board directed that the veteran 
be afforded VA orthopedic examination of the hips.  VA 
examination was conducted in July 2005.  That examination 
disclosed that the veteran had mild degenerative joint 
disease of the hips bilaterally.  The examiner identified the 
cause of the veteran's current pain as bilateral trochanteric 
bursitis.  For purposes of information only, and without 
reliance thereon, the Board notes that the trochanter is a 
bony process at the upper end of the femur, to which two of 
the muscles of the buttock (the gluteus minimus and gluteus 
medius) are attached).  Dorland's Illustrated Medical 
Dictionary 1878 (27th ed. 2000).  Bursitis is the 
inflammation of a bursa, and there is a bursa between the 
gluteus medius and the greater trochanter.  Id. at 262.

The examiner who conducted the July 2005 VA examination 
concluded that the veteran's bilateral hip pain was actually 
due to trochanteric bursitis, and the examiner opined that 
this disorder was not a residual ("[i]t is not as likely as 
not") of the veteran's prostate cancer or of the radiation 
treatment for that service-connected cancer.

The clinical evidence of record establishes that the veteran 
complained of hip pain which started after his prostate 
cancer treatment.  The clinical evidence confirms that the 
veteran has degenerative changes of the hips.  However, there 
is no clinical evidence in the record which contradicts the 
opinion of the examiner who conducted the July 2005 VA 
examination as to the basis of the veteran's current hip pain 
or the relationship of that hip pain to treatment for 
prostate cancer.  

The veteran noted, with regard to the July 2005 VA 
examination of the hips, that the examination seemed very 
quick, that he believed that the examiner did not fully 
listen to him.  Nevertheless, the veteran has been afforded 
VA examination, and the written examination report reveals no 
deficiencies for purposes of adjudicating the claim.  There 
is no evidence of record, including in the extensive private 
clinical records related to the veteran's treatment for 
prostate cancer, which reflects or suggests a contradictory 
opinion or finding.  

As the only medical opinion of record which directly 
addresses the veteran's contention is unfavorable to the 
claim, the Board finds that the preponderance of the evidence 
is against the claim.  As the evidence is not in equipoise, 
the statutory provisions regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim for service connection for 
a bilateral hip disorder must be denied.  



2.  Propriety of reduction from 100 percent or entitlement to 
restoration 

When the veteran was awarded service connection for prostate 
cancer, that disease was evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Code (DC) 7528.  Under DC 7528, active malignant 
neoplasms of the genitourinary system are rated as 100 
percent disabling.  38 C.F.R. § 4.115b, DC 7528.  Thereafter, 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedures, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  DC 7528.  If there 
has been no local reoccurrence or metastasis, the disability 
is rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id. 

As required by the terms of DC 7528, the veteran was afforded 
VA examination in October 2002.  This examination disclosed 
that the veteran had undergone retropubic prostatectomy in 
1998.  Radiation treatment concluded in 2000.  VA and private 
clinical records disclosed no additional treatment for cancer 
in 2002.  The veteran's PSA (prostate specific antigen) was 
within the normal range, according to the VA examiner.  The 
examiner concluded that there was no recurrence of the 
prostate cancer.  

For information only, and without reliance thereon, the Board 
notes that the prostate specific antigen is a protein 
produced by the cells of the prostate gland.  PSA is present 
in small quantities in the blood of normal men, and is often 
elevated in the presence of prostate cancer.  

The VA regulation at 38 C.F.R. § 3.105 provide that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  In this case, the 
RO prepared such a proposal and issued it to the veteran in 
January 2003.  The proposal provided detailed reasons for the 
reduction, and explained to the veteran that his cancer was 
no longer considered active, since his therapy had been 
completed before 2002 and there was no evidence of 
recurrence.  

The veteran was advised that he had 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
veteran was also informed that he could request a 
predetermination hearing, provided that the request is 
received by VA within 30 days from the date of the notice.  
See January 7, 2003 letter from RO to veteran.  The letter 
further advised the veteran that, if additional evidence was 
not received within the 60 day period and no hearing was 
requested, final rating action will be taken and the award 
(the 100 percent evaluation) would be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. §§ 
3.105(e), (h).

The veteran disagreed with the proposed rating reduction and 
submitted additional evidence in January 2003.  However, this 
evidence, including the report of a nuclear medicine bone 
scan in March 2001, disclosed that there was no recurrence of 
prostate cancer nor findings of active disease.  In June 
2003, nearly 6 months after the proposal to reduce the 
veteran's total rating was issued, the veteran's disability 
evaluation for prostate cancer was reduced.  

The reduction of the veteran's total evaluation for prostate 
cancer was proper.  By the terms of DC 7528, the RO was 
required to consider whether his prostate cancer remained 
active.  VA examination and VA clinical records disclosed no 
active prostate cancer, no active prostate cancer treatment, 
and no local metastasis or recurrence of prostate cancer.  
The veteran has submitted and identified lengthy clinical 
records, primarily private oncology records, since the 
proposed rating reduction.  The records uniformly disclose 
that all clinical evaluations are consistent with the RO's 
January 2003 determination that veteran had no current active 
prostate cancer, no active prostate cancer treatment, and no 
local metastasis or recurrence of prostate cancer.

If doubt remains after review and consideration of the 
record, then the rating in effect should be continued.  See 
38 C.F.R. § 3.344(b).  The veteran may not be required to 
prove by a preponderance of the evidence that he is entitled 
to the continuance of the rating in effect.  Rather, to 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); see also Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).  

In this case, the evidence from October 2002 to the present, 
whether private of VA, consistently shows that the veteran 
does not have active prostate cancer, is not under current 
treatment for prostate cancer, and there is no local 
metastasis or recurrence of prostate cancer.  Although the 
veteran clearly does have residuals of prostate cancer, DC 
7528 makes it clear that residuals alone cannot serve as a 
basis for continuation or restoration of a 100 percent 
evaluation for prostate cancer.  

Accordingly, the previously assigned 100 percent disability 
evaluation was no longer supported, and, in accordance with 
the terms of DC 7528 and the overwhelming medical evidence, 
termination of the 100 percent evaluation was required.  The 
evidence clearly establishes that the procedures specified in 
DC 7528 and 38 C.F.R. § 3.105 were followed.  The rating 
reduction was proper.  There is no procedural or clinical 
evidence which supports restoration of the 100 percent 
evaluation.  The claim that the reduction was improper and 
that restoration of the 100 percent evaluation is warranted 
must be denied.

3.  Claim for an evaluation in excess of 20 percent

Upon reduction of the veteran's 100 percent evaluation for 
prostate cancer, a 20 percent evaluation was assigned.  The 
veteran contends that his residuals of the surgical and 
radiation treatments for the prostate cancer are so severe 
that a 20 percent evaluation is not appropriate.  

As noted above, DC 7528 provides that the residuals of 
prostate cancer may be evaluated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  DC 7528.  
Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  The highest 
assignable rating for voiding dysfunction under 38 C.F.R. 
§ 4.115b is for incontinence that requires the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than 4 times a day.  A 20 percent rating 
contemplates a daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night.

The veteran's statements as to the extent of voiding 
dysfunction are somewhat inconsistent.  At the time of VA 
examination in March 2001, the veteran reported that he had 
to urinate every two hours, and had some dribbling but no 
incontinence.  In October 2002, the veteran reported that he 
wore a pad whenever he was away from home.  The veteran 
reported "frequent leakage" of urine with stress or 
sedation, to include muscle relaxants.  He reported that he 
always carried a dry change of underwear and trousers with 
him, and reported that he did not use a pad at night, but did 
occasionally have "some" leakage.  The examiner concluded 
that the veteran had mild urinary incontinence.  

In June 2003, the veteran reported that sudden pressure on 
the bladder, such as coughing, sneezing, sitting up, or 
arising from a seat, caused urine leakage, which would 
sometime require a change of clothing.  The veteran reported 
that he would find that he had been incontinent when he awoke 
from a nap or when he would get up in the morning.  The 
veteran did not state the frequency with which the episodes 
of incontinence were occurring.  The Board finds that the 
veteran's reports of leakage or incontinence with sudden 
pressure on the bladder or upon awakening, and his report 
that he had to change clothes at least daily or as often as 
three times daily is equivalent to a daytime voiding interval 
of one to two hours, so as to warrant a 20 percent 
evaluation, but is not equivalent to a daytime voiding 
interval of less than one hour or awakening to void three or 
four times per night.  

At the time of January 10, 2005 private treatment, the 
veteran reported urinary incontinence.  The frequency of 
urinary incontinence was not specified.  In an October 2005 
statement, the veteran reported urinary incontinence 
averaging four times per day during the day and averaging at 
least once per night 5 days out of 7.  With regard to the 
wearing of pads or absorbent materials, the veteran has 
stated that he does not use pads except when he is away from 
home because the pads cause severe skin irritation.  
Resolving reasonable doubt as to the frequency of voiding in 
the veteran's favor, the Board finds that the veteran's 
statement that that he has urinary incontinence four times 
daily, requiring a change of clothing, is essentially 
equivalent to a voiding interval of less than one hour, since 
incontinence of such frequency is essentially equivalent to 
very frequent voiding (every hour or more frequently) when 
attempting to avoid incontinence.  

The statement is not, however, equivalent to evidence that 
the veteran requires wearing of absorbent materials that must 
be changed more than four times daily.  In particular, the 
veteran has not indicated that he ever uses an appliance to 
prevent having to change clothes.  He has not reported that 
he requires modified clothing or modified use of absorbent 
materials to avoid skin irritation or to avoid having to 
change clothes.  He has not reported skin irritation due 
solely to frequent incontinence, other then with use of 
absorbent clothing, and there is no evidence that he has 
required medical treatment or uses topical or other 
medications to prevent skin irritation due to incontinence.     

Thus, this evidence establishes that the veteran was entitled 
to a 20 percent evaluation based on voiding dysfunction at 
the beginning of the appeal period.  However, assuming the 
credibility of his reporting of symptoms in 2005, his urinary 
incontinence has increased in severity, and he now meets the 
criteria for a 40 percent evaluation based on voiding 
dysfunction.

Turning now to whether a rating in excess of 40 percent for 
residuals of prostate cancer may be granted, the Board finds 
that all of the veteran's symptoms due to urinary 
incontinence are addressed under DC 7528.  The Board also 
notes that a separate grant of service connection has been 
awarded for erectile dysfunction, and special monthly 
compensation for the loss of use of a creative organ has been 
granted.  As noted above, the veteran's claim for a separate 
grant of service connection for rectal incontinence as a 
residual of treatment for prostate cancer is addressed in the 
Remand appended to this decision.  

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for urinary tract residuals of prostate 
cancer prior to January 10, 2005, as the veteran's complaints 
of occasional "leaking" or dribbling of urine do not meet 
or approximate the criteria for a 40 percent evaluation.  The 
veteran is not entitled to an evaluation in excess of 40 
percent under DC 7528 from January 10, 2005, because a 40 
percent evaluation is the maximum schedular evaluation 
available.  Referral to the RO of a claim for an evaluation 
in excess of 40 percent under DC 7528 is not required, as the 
evidence shows that the veteran was not hospitalized as a 
result of urinary incontinence, and establishes that there 
was no unusual disability picture or severe impairment of 
industrial capacity, as the veteran reported that he dealt 
with urinary incontinence at home and on his farm by carrying 
a change of clothes with him, and used an absorbent pad when 
away from home.  Use of an absorbent pad at times does not 
result in an unusual disability picture.  

As the evidence is not in equipoise for an evaluation in 
excess of 20 percent prior to January 10, 2005, of for an 
evaluation in excess of 40 percent from January 10, 2005, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  


ORDER

The claim that reduction of a total (100 percent) evaluation 
for residuals of treatment of service-connected carcinoma of 
the prostate gland was improper is denied, and restoration of 
the 100 percent evaluation is denied.

An evaluation in excess of 20 percent for urinary tract 
residuals of treatment of service-connected carcinoma of the 
prostate gland prior to January 10, 2005, is denied.

An increased evaluation from 20 percent to 40 percent for 
urinary tract residuals of treatment of service-connected 
carcinoma of the prostate gland from January 10, 2005, but no 
earlier, is granted, subject to law and regulations governing 
an effective date of an award of monetary compensation; the 
appeal is granted to this extent only.


REMAND

A June 2003 statement from the veteran stated that "loss of 
sphincter control" was a symptom warranting an evaluation in 
excess of 20 percent for residuals of prostate cancer.  The 
veteran's October 2005 statement expressed dissatisfaction 
with the RO's failure to consider a separate grant of service 
connection for rectal incontinence or to increase the 
disability evaluation assigned under 38 C.F.R. § 4.115b, 
Diagnostic Code 7528, for urinary residuals.  Hence, the 
Board does have jurisdiction over the veteran's claim that 
the RO has failed to fairly evaluate all residuals of his 
treatment for prostate cancer.  See Velez v. West, 11 Vet. 
App. 148, 157-58 (1998) (providing that NOD may not only 
express dissatisfaction with a RO decision but also with the 
RO's failure to adjudicate a pending claim).  The veteran is 
entitled to an SOC addressing this claim.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the veteran's 
claim that he has rectal incontinence 
as a residual of treatment for service-
connected prostate cancer.  If the 
veteran wishes to pursue this appeal, 
conduct any necessary development.  
Advise the veteran of the date on which 
the time allowed for perfecting a 
timely substantive appeal of this claim 
expires.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the 
RO should return the claim to the Board 
for the purpose of appellate 
disposition, if the claim remains 
denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


